Citation Nr: 1532322	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977 and from October 1978 to May 1979.

This appeal comes before the Board of Veterans' Appeals (the Board) from February 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased rating of 40 percent, effective November 27, 2007 (the date of the Veteran's increased rating claim), and denied entitlement to a TDIU, respectively.  The Veteran appealed both decisions.

In November 2010, the Veteran and his wife testified before the undersigned Veterans' Law Judge (VLJ) via video conference.  A transcript of the hearing is of record.

This case was before the Board in May 2011, when it was remanded for additional development.  With respect to the Veteran's increased rating claim, that development has been completed.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected lumbosacral strain has not been manifested by unfavorable ankylosis, incapacitating episodes lasting at least six weeks, or neurological deficits.

CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 40 percent for the Veteran's lumbosacral strain have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this case in March 2011.  The Board specifically instructed the AOJ to obtain any outstanding VA medical records, to obtain the Veteran's records from the Social Security Administration (SSA), obtain the Veteran's vocational rehabilitation folder, to afford the Veteran a new examination for his service-connected low back disability, to obtain an opinion on whether the Veteran's service-connected disabilities singularly or jointly render him unemployable, and to readjudicate the Veteran's claims.  Subsequently, the Veteran's outstanding VA medical records were obtained, his SSA records and vocational rehabilitation folder were obtained, he was afforded a VA examination for his low back disability in May 2011, and his claim was readjudicated in a November 2012 Supplemental Statement of the Case.  Thus, there has been compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. at 271.

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated in December 2007 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).
Here, the Veteran's service treatment records, VA medical records, SSA records, and vocational rehabilitation records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in January 2008 and May 2011.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his wife presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered because of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2014), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  The rating schedule is also intended to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Related considerations include instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

In pertinent part, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, disabilities are evaluated as follows:

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire spine (100 percent);

38 C.F.R. § 4.71a, General Rating Formula (2014).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2) (2014).  Additionally, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5) (2014).

In pertinent part, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Analysis

According to a January 2008 VA examination report, the Veteran complained of back pain, bilateral leg tightness and numbness, right buttock pain, and an inability to work.  He denied bladder or bowel problems.  He noted a history of leg or foot weakness and near falls, which he attributed to his right leg weakness.  He also reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was localized on the right lumbar spine, described as moderate and constant, occurring daily.  He said it radiated into his right leg.  He denied flare-ups.  He denied any incapacitating episodes in the prior 12 months.  

On physical evaluation, the examiner noted spasms in the thoracic sacrospinalis, guarding, and tenderness.  Atrophy, pain with motion, and weakness were not noted.  The examiner reported that the spasm, tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had normal posture and head position, his spine was symmetric, and his gait was antalgic.  No abnormal spinal curvatures were observed.  The Veteran's detailed motor examination results were completely normal, as was his muscle tone, and no atrophy was observed.  Sensory examination results showed absent vibration sense, pain sense, light touch sense, and reduced position sense in the right leg.  No details were provided as to the location of the abnormal sensation.  The Veteran's reflex examination results were normal.  Thoracolumbar ankylosis was not observed.  Range of motion testing showed flexion of 0 to 20 degrees, with pain at 20 degrees; extension of 0 to 20 degrees, with pain at 20 degrees; lateral flexion of 0 to 20 degrees with pain at 20 degrees; and lateral rotation of 0 to 20 degrees with pain at 20 degrees.  The examiner noted the Veteran had spasms in his lumbar back with forward flexion, which limited his ability to flex, as well as pain in the right buttocks region.  Additionally, the examiner noted the Veteran had pain on repetitive use, but no additional loss of motion on repetitive testing.  Additionally, the examiner stated that the Veteran's range of motion results were "normal" for the Veteran due to other factors not related to his low back disability, but did not provide further details regarding this conclusion.  

The examiner stated that the Veteran's back disability had significant effects on his usual occupation, in that it decreased his concentration, mobility, stamina, and strength, caused problems with lifting and carrying, as well as weakness and fatigue.  Additionally, the examiner noted that the Veteran had been unable to do his job on "many days" as it required the use of his right leg.  He further noted the Veteran was unable to climb into the truck at times, and was forced to refuse flatbed loads that required strapping loads and unstrapping loads at the delivery point, as he was no longer able to perform those tasks.  Moreover, after days on which the Veteran was able to work, he reported being unable to move very much.  The examiner further noted that the Veteran's back disability had a severe effect on his ability to do chores, and prevented him from shopping, exercise, and sports.

Physical therapy notes from January and February 2008 showed the Veteran reported walking with a limp because if he walked straight it hurt.  His posture was noted to have his head slightly forward, and rounded shoulders.  He was provided a transcutaneous electrical nerve stimulation (TENS) unit for home use to help deal with pain, as well as a thermophore heating pad and lumbar support pillow.  A March 2008 record contained a note indicating that physical therapy had failed the Veteran, and only provided temporary relief to help him work and sleep.  It also indicated that the Veteran's SI (sagittal index or sacroiliac joint, unclear from record) was unstable and even compliance with the home program was unable to stabilize his SI.  A May 2008 note indicated the Veteran could not walk more than 100 feet without stopping and rest due to back pain and weakness of his legs.

In his June 2008 Notice of Disagreement, the Veteran reported using a cane to walk and wearing a back brace.  He also stated that his doctor provided him a handicap-parking placard because of his inability to walk far.  Additionally, he reported that his back gave out and that he sometimes fell.  In November 2008, the Veteran was issued a cane.

According to a February 2009 physical therapy note, the Veteran's pain had progressed to the point that he could no longer work full time, and had to sell his truck.  The note indicated the Veteran walked with a limp and cane, and was barely able to walk from the parking lot to the clinic.  "Some degree" of atrophy was noted in the Veteran's thighs.  The note further stated that the Veteran was considered medically disabled since he could no longer perform his normal truck driver job.  A March 2009 note indicated that the Veteran could not reach to tie his shoes as he could not bend his back.

In his July 2009 application for Vocational Rehabilitation benefits, the Veteran reported that due to his back disability he was no longer able to drive, sit or stand for long periods, or walk long distances.  He also reported that his back disability resulted in missed time from work, but did not specify how much time he missed.

During an August 2009 SSA consultative medical examination, the Veteran reported he was unable to bend forward or backward.  He moved slightly side to side.  The examiner did not assess the Veteran's lumbar range of motion.  

In October 2009, a VA physician recommended the Veteran use a scooter to facilitate "independent distance mobility," but later considered the recommendation premature as pain was the primary indication for powered mobility.  A November 2009 statement, the Veteran reported he had been issued a wheelchair and a special bed because of his service-connected back and secondary conditions.

According to an October 2009 Residual Functional Capacity Assessment report, efforts to have the Veteran ambulate without a cane failed.  He was noted to exhibit unusual pain behavior.  Ranges of motion and muscle strength in the bilateral lower extremities were unable to be assessed.  However, the Veteran's sensation and deep tendon reflexes were noted to be intact.  Exquisite tenderness was noted in the mid and lower lumbar region.  

During his November 2010 hearing, the Veteran testified that he continued to take medication for his back disability, as well as use a back brace and cane.  See Hearing Transcript, pg. 3.  He reported that the medications caused sleep difficulties and memory problems.  Id. at 4, 7.  The Veteran's wife testified that her husband was no longer able to carry heavy items around the house, and that he had reduced his level of activity.  Id. at 7.  The Veteran reported that he experienced pain in his low back going all the way down his legs.  Id. at 10.  Additionally, he reported increased urinary frequency, especially at night.  Id. at 12.  

The Veteran was afforded a VA spine examination in May 2011.  He reported fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Veteran characterized the pain as constant, sharp, which radiated down both posterior legs.  He also reported urinary frequency, nocturia, erectile dysfunction, numbness, paresthesias, and leg or foot weakness; however, the examiner reported that these symptoms were not related to the spine disability.  The examiner noted the Veteran did not have incapacitating episodes of spine disease.  

On physical evaluation, the Veteran had normal posture and head position that were symmetric in appearance.  His gait was slow and antalgic.  Kyphosis and lumbar flattening were observed, but no other abnormal spine curvatures were noted.  The examiner noted the presence of ankylosis of part of the thoracolumbar spine, and stated it was in a neutral position; unfavorable ankylosis was not observed.  Spasm, pain with motion, and tenderness were noted on the thoracolumbar sacrospinalis, and the examiner stated that the symptoms were severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing showed flexion of 0 to 15 degrees with pain from 5 to 15 degrees; extension of 0 to 5 degrees with pain from 1 to 5 degrees; left lateral flexion of 0 to 15 degrees with pain from 10 to 15 degrees; left lateral rotation of 0 to 20 degrees with pain from 10 to 20 degrees; right lateral flexion of 0 to 15 degrees with pain at 10 to 15 degrees; and right lateral rotation of 0 to 20 degrees with pain at 10 to 20 degrees.  Objective evidence of pain on range of motion and repetitive testing was noted; however, the examiner stated that there were no additional limitations after three repetitive tests.  Detailed reflex examination findings were normal.  Sensory examination findings showed decreased vibration, pinprick, and light touch sensation to stocking and glove pattern distal to the ankles; no dysesthesias were noted.  Detailed motor examination results were normal as well.  

The examiner rendered diagnoses of lumbar spine degenerative disc disease and degenerative joint disease.  He stated that the Veteran's spine disability resulted in him being assigned different duties and increased absenteeism, and caused him to have problems with lifting and carrying, decreased strength in his lower extremities, and pain.  As to personal activities, his disability prevented him from lifting more than a few pounds, any bending, and an inability to walk far.  

The examiner also diagnosed the Veteran with bilateral upper and lower extremity symmetric sensory neuropathy, which had been identified on an April 2011 VA peripheral nerves examination.  However, the April 2011 VA examiner reported that the sensory neuropathy was not caused by or a result of the lumbosacral strain, as the medical literature did not show such a relationship to exist between the two conditions.

In April 2012, the Veteran visited the emergency room complaining of increased right sided back pain.  He said he was extremely uncomfortable and unable to move without severe pain in his back.  He reported that attempts to move from his wheelchair caused him to scream in pain and be unable to move.  He denied numbness and other symptoms.  X-rays showed no acute pathology, and the examiner reported the results appeared similar to x-rays from 2009.  He was prescribed Methylprednisolone IM and IM Toradol.  

According to a June 2012 physical examination, the Veteran reported his pain was well-controlled with MS-Contin.  The examiner noted the Veteran's extremity sensations were intact.  No para-spinal muscle spasms were observed, and straight leg raising was negative bilaterally up to 90 degrees.  During an October 2012 physical examination, the Veteran reported tingling and spasms in both legs, mostly at night.  He added that the symptoms disrupted his sleep.  The examiner noted that the Veteran was wheelchair bound mostly due to back pain with leg pain.  The Veteran was observed to walk an unsteady gait for a few steps and that he mostly moved around by wheelchair.  He also noted atrophy of the Veteran's thigh muscles.  Additionally, he stated that the Veteran had no motor deficits and his deep tendon reflexes were normal.

According to a November 2012 kinesiotherapy consultation note, the Veteran reported cramping and pain in his legs, as well as a tingling feeling, adding that "they said it's probably from my back."  He reported two falls within the past month after standing up to walk.  The Veteran's gait was described as unsteady and trembling.  When he used a Nova Mack rollator, he did so with a slow cadence, shuffled gait, flat foot, uneven base of support, uneven stride lengths, cautious, and slightly unsteady.  He was noted to need to sit after moving five feet due to cramped legs.  After rest, the Veteran stood and ambulated another five feet.  

Based on a review of all of the evidence, the Board finds that an evaluation in excess of 40 percent is not warranted.  As stated above, the higher, 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  As the Veteran has consistently demonstrated the ability to flex, bend, laterally flex, and rotate his thoracolumbar spine, albeit with limited range of motion, there is no showing of ankylosis, which occurs when a joint is fixed in place.

The Board considered the lay statements and reported symptomatology regarding the Veteran's service-connected lumbosacral strain.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while these lay statements were considered, the Board finds the clinical medical evidence of record to be of far greater probative value as the Veteran has consistently been shown not to have ankylosis of the thoracolumbar spine.

The Board acknowledges that the January 2008 and May 2011 VA examination reports indicated the Veteran experienced pain upon repetitive use.  However, an evaluation in excess of the currently assigned 40 percent rating is not warranted in this case, even when considering the DeLuca factors, as the service-connected lumbosacral strain did not result in ankylosis.

The preponderance of the evidence is also against assigning a schedular rating higher than 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the January 2008 VA examination report indicated that the Veteran has been diagnosed with IVDS, neither the January 2008 nor the May 2011 examination report indicated the Veteran experienced incapacitating episodes.  Although the Veteran visited the emergency room in April 2012 complaining of exacerbated back pain, there is no indication of incapacitating episodes having a total duration of at least six weeks during the past twelve months, nor is there evidence in the record that the Veteran had ever required bed rest, as prescribed by a physician, including within the context of that visit.

Additionally, the evidence of record is against a finding that the Veteran's lumbosacral strain resulted in any neurological abnormality, including, but not limited to, radiculopathy, or bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2014).  The Board notes the Veteran reported radiating pain, urinary frequency, nocturia, erectile dysfunction, numbness, paresthesias, and leg or foot weakness during his May 2011 VA examination.  However, the examiner noted that the reported symptoms were unrelated to the Veteran's lumbosacral strain.  Moreover, an April 2011 VA peripheral nerves examination report indicated there were no objective findings of radiculopathy of the bilateral lower extremities.

While the Board has considered the Veteran's reports of neurological symptoms at his August 2008 and May 2011 VA examinations, the Board finds the clinical findings noted above are of greater probative value as they were based on a thorough, objective examination of the Veteran, and the Veteran has not been shown to have sufficient medical expertise to render a complex medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that an appellant is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Thus, the Board finds that the evidence of record does not demonstrate objective neurological impairment associated with the service-connected lumbosacral strain, and a separate evaluation based on neurological impairment is not warranted.  


Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence suggests an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Board notes that the Veteran's back disability is manifested by subjective complaints of fatigue, decreased motion, stiffness, weakness, spasm, spine pain, difficulty standing for long periods, inability to walk long distances, inability to walk without assistance, tingling, cramping and pain in his legs, and difficulties with activities of daily living such as tying his shoes and household chores, as well as objective findings of favorable ankylosis of the thoracolumbar spine.  Moreover, the Veteran has been noted to be wheelchair bound mostly due to back pain with leg pain, and atrophy of his legs has been noted.  See, e.g., February 2009 and October 2012 treatment notes.

Moreover, as to the second Thun element, the evidence indicates some of the "related factors" may be present.  Specifically, the Veteran's lumbosacral strain has not been shown to result in an emergency room visit in April 2012.  Moreover, in his July 2009 claim for TDIU, the Veteran reported that his back disability resulted in missed time from work.  See also January 2008 VA examination report.  The Board acknowledges that the Veteran did not specify how much time he missed; however, as the Veteran subsequently sold his truck and quit working due to his back disability, the Board will afford him the benefit of the doubt as to that matter.

Accordingly, the Board finds that the issue of entitlement to an extraschedular rating has been raised and that the Veteran's case should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for the service-connected lumbosacral strain under the provisions of 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Entitlement to a disability rating in excess of 40 percent for lumbosacral strain, on a schedular basis, is denied.




REMAND

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The March 2011 Board remand directed the AOJ to obtain a VA opinion to assess the occupational impairment imposed by his service-connected disabilities.  The May 2011 opinion that was obtained improperly considered both the Veteran's service-connected and non-service connected disabilities.  Additionally, the examiner did not give consideration to the Veteran's education or prior work experience.  As such, the opinion is inadequate for rating purposes.  Moreover, since the May 2011 VA opinion was rendered, the Veteran was granted service-connection for depression.  Thus, a new opinion addressing the functional impairment of the Veteran's service-connected disabilities - either singularly or in combination - is warranted.

The Veteran is service-connected for lumbosacral strain, evaluated as 40 percent disabling, and depression, evaluated as 10 percent disabling, for a combined disability evaluation of 50 percent.  See 38 C.F.R. § 4.25 (2014).  As such, he does not satisfy the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2014) for a TDIU.

VA regulations provide that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2014), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board acknowledges that in June 2012 the AOJ submitted the Veteran's case to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU, and received a negative decision in August 2012.  However, as noted above, the Veteran's service-connected disability picture changed during the interim.  

The Veteran's previous employment has consisted of truck driving.  The record also suggests the Veteran has a high school education.  Taken together, the above facts suggest the Veteran's service-connected disabilities may preclude him from securing or following a substantially gainful occupation consistent with his education and employment history.

Thus, the Board refers the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his service-connected disabilities.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with the Veteran's disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination, to include evidence regarding the Veteran's education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by service-connected lumbosacral strain and depression, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

3.  Thereafter, submit the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation of lumbosacral strain under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), and an extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) (2014).  

For the TDIU matter, the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  The responses from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


